Citation Nr: 0945780	
Decision Date: 12/02/09    Archive Date: 12/08/09

DOCKET NO.  06-32 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

Entitlement to a rating in excess of 70 percent for 
posttraumatic stress disorder (PTSD).  

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disability (TDIU).  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Dan Brook, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from 
July 1980 to July 1983 and from November 1990 to May 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Hartford, Connecticut.   


FINDINGS OF FACT

1.  The Veteran's PTSD has not resulted in total occupational 
and social impairment.

2.  The Veteran meets the schedular criteria for assignment 
of a TDIU rating.

2.  The evidence reasonably establishes that the Veteran is 
unemployable due to his service-connected PTSD.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 70 percent for 
PTSD are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2009).

2.  The criteria for the assignment of a TDIU rating have 
been met. 38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.1-
4.14, 4.16 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 and Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 and Supp. 2009); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide and (3) that the 
claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Veteran has been advised of VA's duties to notify and 
assist in the development of his claims.  An April 2005 
letter from the RO explained what the evidence needed to show 
to substantiate the claims.  It also explained that VA was 
responsible for obtaining relevant records from any federal 
agency, and that VA would make reasonable efforts to obtain 
records not held by a federal agency, but that it was the 
Veteran's responsibility to make sure that VA received all 
requested records not in the possession of a federal 
department or agency.  This letter also advised the Veteran 
to submit any evidence in his possession pertaining to his 
claim.    A March 2006 letter provided notice regarding 
criteria for rating the disabilities at issue and effective 
dates of awards in accordance with Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006). 

Although the notice provided did not meet all of the specific 
notice requirements pertaining to increased rating claims 
recently outlined in Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008), the Veteran was not prejudiced by this lack of 
specificity.  He has been given an ample opportunity to 
identify any evidence that might be pertinent to the rating 
assigned for this claimed disability and has not identified 
any additional evidence pertinent to this claim.  Also, he 
was specifically provided with VA mental health examinations.  
In addition to these examinations producing objective 
findings, they also gave the Veteran an opportunity to report 
the specific symptoms he was experiencing.  Thus, although 
the Veteran was not provided notice of the specific, 
applicable criteria for rating PTSD in a notice letter (see 
Vazquez, 22 Vet. App. 37), even with this omission, a 
complete record was developed for purposes of assigning an 
appropriate rating for this disability.  The Board does not 
find that more specified notice to the Veteran would have 
resulted in any additional pertinent evidence being produced.  
Accordingly, the lack of specificity did not prejudice the 
Veteran.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004). 

Although complete VCAA notice was not given prior to the 
rating on appeal, the appellant had ample opportunity to 
respond to the notice letters and to supplement the record 
after notice was given.  He is not prejudiced by any 
technical notice deficiency that may have occurred along the 
way, and no further notice is required.  See Conway, 353 F.3d 
1369 (Fed. Cir. 2004).

Regarding VA's duty to assist, the RO has obtained available 
VA and private medical evidence.  Additionally, the Veteran 
was provided with VA mental health evaluations in January 
2006 and March 2007.  The Veteran has not identified any 
additional evidence pertinent to this claim.  VA's assistance 
obligations are met.  The Veteran is not prejudiced by the 
Board's proceeding with appellate review. 

II.  Factual Background

Records from the West Haven Veterans Center from March 2002 
to January 2006 show ongoing treatment for PTSD.  Treatment 
consisted of group and individual therapy.

VA mental health records from September 2004 to April 2007 
show ongoing treatment for PTSD, including individual and 
group therapy.  The Veteran was briefly hospitalized for 9 
days in November 2004 for to suicidal ideation with plan 
after recent break up with his girlfriend.  Global Assessment 
of Functioning (GAF) score on admission screening was 35.  On 
discharge the Veteran was noted to be significantly improved 
and a subsequent January 2005 and March 2005 VA outpatient 
progress notes showed GAFs of 48 and 50 respectively.   A 
September 2005 emergency room note shows that the Veteran 
presented complaining of a headache.  He had been stopped in 
traffic and got into an argument with a truck driver.  The 
truck driver subsequently struck the Veteran in the head 
several times with his fist.  The Veteran was arrested and 
upon being released he went to retrieve his car and then came 
to the emergency room for evaluation.  A September 2006 VA 
emergency room note indicated that the Veteran had had an 
exacerbation of his PTSD due to an encounter with the police, 
which led to his arrest on charges of assaulting a police 
officer.  The Veteran appeared stable at the time of his 
visit to the emergency room, with no evidence of suicidal or 
homicidal ideation or psychotic thought process.  

At his January 2006 Decision Review Officer (DRO) hearing the 
Veteran testified that it had been almost two years since he 
had worked full time.  At that time he was driving trucks and 
tractor trailers.  The job ended after he got sick and 
mentioned to management that he was a VA patient and was 
receiving psychiatric medication and treatment.  He also had 
sold real estate part time but had the leave the job because 
of the stress and anxiety.  Additionally, he attempted to 
work with VA vocational rehabilitation to attempt to find a 
job but started developing severe anxiety and panic and was 
not able to continue with that effort.  Overall, the Veteran 
felt that he could work periodically but could not sustain 
full time employment.              

On January 2006 VA mental health evaluation, the Veteran 
reported intrusive thoughts and dreams about his wartime 
experiences; disturbance upon seeing TV stories on the war in 
Iraq, some problems with avoidance symptoms; significant 
problems being around noisy situations and crowded areas.  He 
reported diminished interest in most activities and spent 
most of his time at home.  He felt that it was difficult to 
establish relationships with others given his psychological 
state.  The Veteran continued to have difficulties with sleep 
and continued difficulty concentrating, remembering tasks and 
attending to important facts.  He often had trouble even 
accomplishing simple tasks around his home.  He continued to 
be hypervigilant and was always looking around and worried.  
Perhaps most significant was his level of irritability and 
heightened states of agitation when confronted.  He had a 
history of legal problems from incidents of road rage and of 
assault on his ex-wife's mother.  He had been involved in 
another incident the past summer where he chased after an 
individual with his car and was subsequently charged by 
police.  His difficulties with anxiety and depression, 
possibly secondary to his PTSD continued.  

The Veteran reported that he had been unemployed for the past 
year and one half.  He looked in the papers for work but 
found that every job that he was interested in seemed 
unachievable due to his symptoms.  The Veteran reported that 
he attended to ADLs but sometimes let them go.  Mental status 
examination showed that the Veteran's hands were shaking 
slightly and that his eye contact varied throughout the 
interview.  His affect was restricted and his insight and 
judgment were fair.  The diagnosis was PTSD, chronic.  

The examiner commented that the Veteran presented with 
symptoms of significant avoidance, irritability, difficulties 
with concentration and attention, continued distress at 
reminders of the war and infrequent daytime recollections.  
He also continued to experience significant difficulties with 
his mood and with anxiety, which tended to permeate various 
parts of his life.  Based upon his current symptoms he 
appeared to be minimally improved since his last compensation 
and pension examination.  His interpersonal and emotional 
difficulties impaired his capacity to function effectively in 
most social and employment settings, though, the Veteran did 
appear to be hopeful that he might return to such 
environments at some point in the near future.  GAF score was 
48 and highest GAF score in the past year was deemed to be 
50.  

An April 2006 vocational assessment from the Center for 
Career Development found that if the Veteran could manage his 
psychiatric symptoms more successfully, he might have been 
able to hold down at least a part-time job.  The psychiatric 
issues had interfered with previous attempts at training and 
to maintain competitive employment.  

An April 2006 VA vocational rehabilitation counseling record 
indicated that the Veteran was found to be seriously 
employment handicapped.    

On March 2007 VA psychological evaluation, the Veteran 
reported that he last worked full time as a package driver 
for UPS but stated that it became too stressful for him.  The 
psychologist's report of mental status examination did not 
note any specific abnormalities.  The psychologist commented 
that since returning from Iraq the Veteran had experienced 
irritability, sleep difficulty, flashbacks and nightmares.  
In addition his activities of daily living were negatively 
impacted by both depression and anxiety.  He continued to be 
unable to sustain full time employment because of his ongoing 
emotional and social limitations.  GAF score was 55.

III.  Law and Regulations

Disability ratings are based on average impairment in earning 
capacity resulting from a particular disability, and are 
determined by comparing symptoms shown with criteria in VA's 
Schedule for Rating Disabilities (Rating Schedule).  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations, which are 
potentially applicable, based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

The Board will consider whether separate ratings may be 
assigned for separate periods of time based on facts found, a 
practice known as "staged ratings," whether it is an 
initial rating case or not.  Fenderson v. West, 12 Vet. 
App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 
(2007).  The Board finds, however, that staged ratings are 
not warranted here, as the degree of impairment due to the 
Veteran's PTSD has not varied significantly during the appeal 
period.  

Where there is a question as to which of two evaluations 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 
38 C.F.R. § 4.7.

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the Veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based upon all the 
evidence of record that bears on occupational and social 
impairment, rather than solely upon the examiner's assessment 
of the level of disability at the moment of the examination.  
When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment.  38 C.F.R. § 4.126.

A 70 percent rating for PTSD requires occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or worklike setting); 
and inability to establish and maintain effective 
relationships.  A 100 percent rating requires total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name. 38 C.F.R. § 
4.130, Code 9411.

VA law provides a total rating for compensation where the 
schedular rating is less than total, when it is found that 
the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of a single 
service-connected disability ratable at 60 percent or more or 
as a result of two or more disabilities, provided at least 
one disability is ratable at 40 percent or more, and there is 
sufficient additional service-connected disability to bring 
the combined rating to 70 percent or more.  
38 C.F.R. §§ 3.340, 4.16(a).

"Substantially gainful employment" is that employment that 
"is ordinarily followed by the nondisabled to earn their 
livelihoods with earnings common to the particular occupation 
in the community where the Veteran resides."  Moore (Robert) 
v. Derwinski, 1 Vet. App. 356, 358 (1991).  "Marginal 
employment will not be considered substantially gainful 
employment."  38 C.F.R. § 4.16(a).

 It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. 
§ 5107(b).

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).




IV.  Analysis

  Rating in excess of 70 percent for PTSD

The evidence does not establish that the Veteran has PTSD 
symptomatology consistent with assignment of a higher, 100 
percent rating.  The Veteran has not been shown to have gross 
impairment in thought processes or communication, persistent 
delusions or hallucinations, disorientation to time or place 
or memory loss for names of closes relatives, own occupation 
or own name.  Also, although he has had suicidal ideation in 
the past and has been involved in at least a couple of 
physical altercations, it is not shown that he is in 
persistent danger of hurting himself or others.  
Additionally, although he has had some specific legal trouble 
and difficulty with the police, the record does not show that 
his day to day behavior has been found to be "grossly 
inappropriate."  Further, although he has reported that he 
sometimes neglects his activities of daily living, there is 
no indication from the record that he has ever been unable to 
perform them, even on an intermittent basis.  More generally, 
the evidence does not show that the Veteran has total 
occupational and social impairment.  As he has been able to 
work on occasion, he cannot be considered totally 
occupationally impaired.  Similarly, although he has been 
noted to be significantly impaired in most social settings, 
he has not been found to be totally socially impaired.  
Accordingly, a 100 percent rating is not warranted for the 
Veteran's PTSD during any time frame within the appeal 
period.  38 C.F.R. 
§ 4.130, Code 9411.   

TDIU

As the Veteran has been afforded a 70 percent rating for his 
service-connected PTSD, he meets the schedular criteria for 
assignment of a TDIU rating.  38 C.F.R. §§ 3.340, 4.16(a).  
Also, the evidence of record reasonably shows that he is 
unemployable due to his service-connected PTSD.  Notably, the 
January 2006 VA evaluation found that the Veteran's 
interpersonal and emotional difficulties from his PTSD 
impaired his capacity to function effectively in most 
employment settings.  Also, the April 2006 vocational 
assessment from the Center for Career Development found that 
the Veteran would need to be able to manage his psychiatric 
symptoms more successfully to hold down a part time job.  In 
addition, the March 2007 VA examination found that the 
Veteran continued to be unable to sustain full time 
employment because of his ongoing emotional and social 
limitations.  Thus, in the absence of any contrary findings 
of record, and affording the Veteran the benefit of the 
doubt, the Board finds that the Veteran's PTSD prevents him 
from engaging in anything more than marginal employment.  .  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.16(a).  Accordingly, a 
TDIU rating is warranted.  

    
ORDER

Entitlement to a rating in excess of 70 percent for 
posttraumatic stress disorder (PTSD) is denied.  

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disability (TDIU) is 
granted.  




____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


